DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 17-20 in the reply filed on 02 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-20 are pending; Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-13 and 17-20 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EP2018/081616 filed 16 November 2018 which claims benefit of foreign priority documents EP 17204071.9 and EP 1812948.2 filed 28 November 2017 and 11 July 2018, respectively, are acknowledged.  Said documents have been received.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 January 2021 and 30 September 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rahman et al. (WO 2017/008982 – cited on IDS of 09/30/2017).
Rahman et al. teach:
Regarding claims 1, 5-6, 8 and 17, recombinant mammalian CHO cells which have one of the following knock-outs (KO) and/or knock-ins (KI):

A triple KO of Mgat4A, Mgat4B and Mgat5 and KO of endogenous B3gnt2 (Figure 7);
Individual KO of St3gal3, St3gal4 or StGal6; or double KO’s of StGal3/4 or StGal4/6, wherein endogenous B3gnt2 is present (Figure 8);
A single KO of Fut8 or a double KO or Fut8/B4galt1, wherein endogenous B3gnt2 is present (Figure 11);
A double KO of St3gal4/6 and KI of ST6Gal-1; a triple KO of Stgal4/6, B3gnt2 and KI of ST6Gal-1 (Figure 14A);
 A five KO of St3gal4/6 + mgat4A/4B/5; a five KO of St3gal4/6 + mgat4A/4B/5 and KI of ST6Gal-1; and six KO of St3gal4/6 + mgat4A/4B/5 + B3gnt2 and KI St3Gal4 (Figure 14B);
See also Figure 21 for additional combinations. 
Regarding claim 7, the CHO cell line utilized for production of the above cell lines is a starting CHO Cell line having glutamine synthase knocked-out – See p. 39, Example 1, lines 5-6.  It is noted, “glutamine synthase” is a synonym for GLUL as defined in the instant specification (see pp. 18, line 29 and 19, line 3). 
Regarding claim 9-10, an exogenous glycoprotein of interest is expressed in said cells, wherein said protein of interest is EPO, an IgG antibody, human growth hormone or blood coagulation factor (See p. 18 and Example 4);
Regarding claim 11, the Fut8 and/or Fut8/B4galt1 KO’s resulted in bi-antennary structures having no fucosylation;
Regarding claim 13 (which is not anticipated in the instant rejection), alternatively, said protein of interest is an alpha1-antitrypsin protein (See p. 22, line 23) or antithrombin (p. 23, line 1).


Claim(s) 1, 3, 5-12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Clausen et al. (WO 2016/091268 – cited on IDS 09/30/2020).
Clausen et al. teach:
Regarding claims 1, 3, 6, 8-12, 17 and 20 recombinant CHO cells with the following KO’s and KI’s as defined in Figure 3:

    PNG
    media_image1.png
    876
    474
    media_image1.png
    Greyscale

Furthermore, in the Brief Description of said Figure 3, it is taught to further knock-out Fut8, which would result in loss of core fucosylation – See p. 23, resulting in a fully sialylated bi-antennary n-glycan structure.
Regarding claim 5, Figure1C teaches KO of Mgat4A, Mgat4B or Mgat5, or a triple combination thereof, wherein endogenous B3gnt2 is present; 

Figure 2 teaches a five KO of St3gal4/6 + mgat4A/4B/5; a five KO of St3gal4/6 + mgat4A/4B/5 and KI of ST6Gal-1; wherein endogenous of B3gnt2 is present;
A single KO of Fut8 or a double KO or Fut8/B4galt1, wherein endogenous B3gnt2 is present (Figure 22); 
See also Figures 25-26 for additional combinations (including those with KO of B3gnt2).
Regarding claim 7, the CHO cell line utilized for production of the above cell lines is a starting CHO Cell line having glutamine synthase knocked-out – See p. 127, Example 1, lines 9-10.  It is noted, “glutamine synthase” is a synonym for GLUL as defined in the instant specification (see pp. 18, line 29 and 19, line 3).
Said protein of interest is taught as an exogenous glycoprotein that is expressed in the modified recombinant cells, wherein said protein of interest is EPO, an IgG antibody, human growth hormone or blood coagulation factor (See p. 17).  
Regarding claim 13 (which is not anticipated in the instant rejection), alternatively, said protein of interest is an alpha1-antitrypsin protein (See p. 103, line 20) or antithrombin (p. 104, line 28).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. as applied to claims 1, 5-11 and 17 above, and further in view of Lee et al. (Glycoconjug J, 2013 – cited on IDS 09/30/2020) as evidenced by Brinkman et al. (WO 2010/127939 – cited on IDS 09/20/2020) and clone information for hMU001448 (Korean Human Gene Bank, https://genbank.kribb.re.kr/resource/human/list?s=all&f=all&t=cloneid&k=hMU001448).
The teachings of Rahman et al. are recited above and incorporated into the instant rejection.  
Rahman et al., however, do not specifically teach any specific antitrypsin protein, e.g. human alpha-antitrypsin protein or further that this protein is a serine protein inhibitor (serpin) such as human SERPIN1A. 
Lee et al. teach human alpha-1-antitrpysin is a glycoprotein with protease inhibitor activity and is an important pharmaceutical enzyme for treating various disease such as emphysema (See Abstract; p. 538, 1st col., 2nd paragraph).  They further teach expressing said enzyme in CHO cells and that this is a good alternative to purifying it from native plasma/serum because all three glycosylation sites are fully occupied the same as native human alpha-1-antitrpysin (See p. 541, 1st col., 1st paragraph under Results).  Lee et al. teach that human antitypsin-1 is obtained from human cDNA clone hMU001448 but do not disclose the exact gene (e.g. which SERPIN) this is.  However, the clone information for hMU001448 (See p. 538, last paragraph) as provided by the Korean Human Gene Bank for said clone evidences that the SERPIN is SERPINA1 
Brinkman et al. evidences that the three N-linked glycosylation sites on human alpha-antitrypsin 1 are located at Asparagine’s 46, 83 and 247 (See paragraph 0005).
Therefore in would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to express SERPIN1A, having glycosylation sites of Asn 46, 83 and 247, in the CHO cells as taught by Rahman et al. because Rahman et al. teach said protein as one of the glycosylated proteins of interest.  One skilled in the art would have been motivated to express said SERPINA1 in the CHO cells of Rahman et al. given the teachings of Lee et al. that said protein is a highly useful pharmaceutical and that expressing CHO cells produces useful proteins having adequate glycosylation profiles, while at the same time being able to produce significant quantities.  Finally, one skilled in the art would have considerable expectation of success in combining the teachings given that both teach expressing glycoproteins of interest in CHO cells. 
As such, the instant claims are rendered prima facie obvious over the combined references.


Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. as applied to claims 1, 3, 6-12, 17 and 20 above, and further in view of Lee et al. (Glycoconjug J, 2013 – cited on IDS 09/30/2020) as evidenced by Brinkman et al. (WO 2010/127939 – cited on IDS 09/20/2020) and clone information for .
The teachings of Clausen et al. are recited above and incorporated into the instant rejection.  
Clausen et al., however, do not specifically teach any specific antitrypsin protein, e.g. human alpha-antitrypsin protein or further that this protein is a serine protein inhibitor (serpin) such as human SERPIN1A. 
Lee et al. teach human alpha-1-antitrpysin is a glycoprotein with protease inhibitor activity and is an important pharmaceutical enzyme for treating various disease such as emphysema (See Abstract; p. 538, 1st col., 2nd paragraph).  They further teach expressing said enzyme in CHO cells and that this is a good alternative to purifying it from native plasma/serum because all three glycosylation sites are fully occupied the same as native human alpha-1-antitrpysin (See p. 541, 1st col., 1st paragraph under Results).  Lee et al. teach that human antitypsin-1 is obtained from human cDNA clone hMU001448 but do not disclose the exact gene (e.g. which SERPIN) this is.  However, the clone information for hMU001448 (See p. 538, last paragraph) as provided by the Korean Human Gene Bank for said clone evidences that the SERPIN is SERPINA1 (See attached and website cited above).  Lee et al., however, do not disclose where the three glycosylation sites are on said human alpha-1-antitrpysin.  
Brinkman et al. evidences that the three N-linked glycosylation sites on human alpha-antitrypsin 1 are located at Asparagine’s 46, 83 and 247 (See paragraph 0005).
Therefore in would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to express SERPIN1A, having 
As such, the instant claims are rendered prima facie obvious over the combined references.

Conclusion
Claims 1, 3 and 5-20 are rejected.  Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 January 2022